Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the amendment filed on 1/25/2022.
Claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 112
Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims 1, 8, and 15 contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification merely recites what the invention does or is without sufficient details explaining how the functions are performed or trained, such as quarantining execution of the change to the source code, identifying, by the processing device, using the database, additional source code associated with the ID of the author of the change to the source code; and flagging, by the processing device, the additional source code for review and  to automatically prevent the author from executing the additional source code prior to the review.  These steps are merely stated briefly without explaining how these steps are achieved specifically, for example, how the preventions, flagging are implemented and how such additional code by a particular author is identified using the database.  The claimed functions need to be sufficiently supported in the specification with detailed implementations that describe how these functions are achieved in a particular manner.  Furthermore, there is no description that the additional code is identified using a database.  Therefore, the disclosure fails to sufficiently identify how these claimed steps are carried out to achieve the functions and merely repeats what is claimed without providing how the functions are actually performed in a particular manner.   Per claims 2-7, 9-14, and 16-20 are rejected because they depend from claims 1, 8, and 15 respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 8-11 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al., (US 20200034135, hereafter Shi) in view of Kozloski et al. (US 20190295038, hereafter Kozloski) and Sobel et al. (US 8694983, hereafter Sobel) and Mo et al. (US 10754706, hereafter Mo).
 	Per claim 1:
Shi discloses:  	 logging, by a processing device, a change to source code into a database (Shi, see at least [0033] Storage 108 is a network storage device capable of storing any type of data in a structured or unstructured format … store identifiers and network addresses for a plurality of client devices, identifiers for a plurality of client device users … software change history data, software change impact evaluation models, and the like. Furthermore, storage unit 108 may store other types of data, such as authentication or credential data that may include user names, passwords, and biometric data associated with client device user and system administrators; [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central repository, such as a central configuration management database repository for cloud services, and sends service relationships 516 to server 502. Service relationships 516 identify relationships between the different cloud services of cloud computing services 504. Server 502 uses the software change and service relationships information provided by change information manager 510 to generate software change impact evaluation model 518. Software change impact evaluation model 518 may be, for example, impact evaluation model 230 in FIG. 2).   
 	Shi does not explicitly teach that the users or administrators are author or developer of the change to the source code, accordingly, does not explicitly teach logging an identifier of an author of the change into a database, wherein the database comprises a plurality of source code changes associated with a plurality of author IDs, each author ID of the plurality of author IDs is associated with one or more source code changes of the plurality of source code changes, the ID of the author of the change is associated with additional source code.  
 	Kozloski teaches logging an identifier of an author of the change into a database (Kozloski, see at least [0034] The software application's various programmers though life, stored, for example, as a programmer ID; [0035] "Ratings" of code additions, including indications regarding risky coding; [0085] number of bugs reported/fixed, number of programmers involved, etc.; [0086] obtaining a historical block identifier of the programmer's historic blockchain, may recommend that the programmer ranked highest on testing (made the highest contributions so far on testing), 
 	wherein the database comprises a plurality of source code changes associated with a plurality of author IDs, each author ID of the plurality of author IDs is associated with one or more source code changes of the plurality of source code changes, the ID of the author of the change is associated with additional source code (Kozloski, see at least [0029] It should be noted that heretofore Software Version Control (SVC), GIT, and other approaches have been used to track code contributions in a collaborative coding environment, wherein the code is held in a repository by a central “owner.” … version control keeps track of all contributions and annotations made by the coder upon “checking in the code” to the repository; [0030]; [0033] A chronicle of code contributions through the “life” of the code and through versions of the code, or for a period of time; [0034] The software application's various programmers though life, stored, for example, as a programmer ID; [0043] Comprehensibility ratings of code and dates of additions; [0069] a block may be written to the blockchain, along with the Programmer ID, Coded Editor (ID), etc; [0102] a programmer UID (unique identifier) for a particular context C; 0067] Any developer can change any line of code to add functionality, fix bugs, improve designs, or refactor; [0073] owner (and detailed information of the code project and overall code) will be stored onto the historic code blockchain. Any event “related” to the code (hardware maintenance/updates, software update, purpose or code project mission change, etc.) may be tracked and stored on historic application blockchain).  
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kozloski’s author identifier assigned in a source code version control repository system (database) with Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the author IDs associated code contributions in a repository, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Kozloski’s functionality with that of Shi results in a system that provides a developer information for the code change. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to identify or track the developer who is responsible for the code change for any correction or performance evaluation (Kozloski, see at least [0034] The software application's various programmers though life, stored, for example, as a programmer ID; [0035] "Ratings" of code additions, including indications regarding risky coding; [0085] number of bugs reported/fixed, number of programmers involved, etc.; [0086] obtaining a historical block identifier of the programmer's historic blockchain, may recommend that the programmer ranked highest on testing (made the highest contributions so far on testing; [0029] version control keeps track of all contributions and annotations made by the coder upon “checking in the code” to the repository; [0030]; [0033] A chronicle of code contributions through the “life” of the code and through versions of the code, or for a period of time; [0073] owner (and detailed information of the code project and overall code) will be stored onto the historic code blockchain. Any event “related” to the code (hardware maintenance/updates, software update, purpose or code project mission change, etc.) may be tracked and stored on historic application blockchain).  
Shi further teaches:    	generating, by the processing device, a determined performance impact of the change to the source code by identifying the determined performance impact as an outlier that is greater than an expected performance impact of the change of the source code (Shi, see at least [0072] Applied software change real impact result report module sends the real impact result report to real impact manager 538 for processing and analysis; [0097]; [0098] perform software change impact analysis based on machine learning… by using severity data, priority data, and combined impact data; [0041] to generate predicted impact result 232 of software change 220 … analyzing impact of software changes on the different service components; [0080] A smaller point value represents a higher degree of compliance, a higher degree of emergency, a higher degree of importance, a higher degree of relevance, and a higher impact level. In contrast, a higher point value represents a lesser degree of compliance, a lesser degree of emergency, a lesser degree of importance, a lesser degree of relevance, and a lesser impact level. In addition, 10 is a maximum numerical value for weight 728. It should be noted that illustrative embodiments may automatically adjust weights over time via machine learning. The recommendation factors are the expected performance impacts factors of the change;[0091] The computer generates a predicted impact level corresponding to the software change using values and associated weights for the plurality of impact factors (step 1222; [0096] If the computer determines that the predicted impact of the software change is correct based on the feedback, yes output of step 1304, then the computer automatically applies the software change; [0098] for analyzing impact of a software change on a set of one or more components of a cloud service and related services based on machine learning … component change impact on applications of the service, and component change failure rate to calculate the impact on the cloud service … perform software change impact on other related cloud services by analyzing points and associated weights of different install recommendation factors, such as compliance, emergency, importance, relevance, and impact level for each of the other cloud services affected by the software change. Further, illustrative embodiments perform software change impact analysis based on machine learning by using severity data, priority data, and combined impact data … Consequently, illustrative embodiments may assist cloud service providers in determining whether to apply a particular software change or when to apply the software change; note that the change impact factors with associated values and weights such as the impact level 10 that fail to meet the correct recommendation factors are outliers with the most negative impact; [0087] the value for predicted severity 1108 is based on recorded historic data and service topology. The value for real severity 1110 is received as feedback from a system administrator and is input into the real severity column for impact evaluation model training and optimization via machine learning; [0080] It should be noted that 10 is a maximum numerical value for point 726. A smaller point value represents … a higher impact level … 10 is a maximum numerical value for weight 728; [0081]). 
 	Shi teaches that the maximum value 10 indicating 100% failure rate ([0076]) and determining whether to apply the change based on the change impact analysis ([0098]).  However, it is not explicitly recited that if the maximum value 10 indicating 100% failure rate indicates determining whether to apply the change to the code and preventing the change. Nonetheless, Sobel teaches determining, by the processing device, that the determined performance impact exceeds a performance-impact threshold and in view of the determining, in response to the determined performance impact exceeding the performance-impact threshold, quarantining, by the processing device, execution of the change to the source code (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold, such as 50%. If the health -impact score is less then this predetermined threshold, then impact-determination module 110 may prevent the software change from occurring on the computing system. However, if the health-impact score for the software change exceeds this predetermined threshold, then impact-determination module 110 may allow the software change to occur on the computing system).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Sobel’s impact determination module with predetermined threshold with  Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with predetermined threshold for approval or disapproval of the code change, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Sobel’s functionality with that of Shi and Kozloski results in a system that provide an impact determination threshold. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow or prevent the code change based on the predetermined threshold so that code change that is not satisfactory would be prevented for use  (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold, such as 50%. If the health-impact score is less then this predetermined threshold, then impact-determination module 110 may prevent the software change from occurring on the computing system. However, if the health-impact score for the software change exceeds this predetermined threshold, then impact-determination module 110 may allow the software change to occur on the computing system).  
	Shi and Sobel do not explicitly teach a processing device establishing the performance-impact threshold based on a predefined set of expected maximum runtimes. Mo teaches a processing device establishing the performance-impact threshold based on a predefined set of expected maximum runtimes (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; Fig. 6 and associated texts, the time interval is set to equal the time unit (e.g., the predetermined maximum execution time). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Mo’s predetermined maximum runtimes thresholds with Sobel’s impact determination module with predetermined threshold, Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with predetermined threshold for approval or disapproval of the code change selected from predetermined thresholds, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Mo’s functionality with that of Shi, Sobel and Kozloski results in a system that provide an impact determination threshold selected from predetermined thresholds. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to set the desired maximum execution time limit by tracking the predetermined execution time thresholds (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; Fig. 6 and associated texts, the time interval is set to equal the time unit (e.g., the predetermined maximum execution time).
	Shi, Sobel, and Mo do not explicitly teach identifying, by the processing device using the database, the additional source code associated with the ID of the author of the change to the source code; flagging, by the processing device, the additional source code for review and automatically prevent the author from executing the additional source code prior to the review.  However restricting or flagging a programmer is a mere design option.  Kozloski specifically teaches identifying, by the processing device using the database, the additional source code associated with the ID of the author of the change to the source code; flagging, by the processing device, the additional source code for review and automatically prevent the author from executing the additional source code prior to the review (Kozloski, see at least, [0077], coding/coder restriction, flagging, or alerting … if the code or coder violated…standards, including naming conventions, etc.).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Kozloski’s coder restriction with Mo’s predetermined maximum runtimes thresholds with Sobel’s impact determination module with predetermined threshold, with machine learning by modifying Shi’s system with  to prevent a particular programmer if desired, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Kozloski’s functionality with that of Shi, Sobel and Mo results in a system that flags and prevents a particular programmer under review from further action. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to prevent any possible further negative impact that could be introduced by a particular programmer (Kozloski, see at least, [0077], coding/coder restriction, flagging, or alerting … if the code or coder violated…standards, including naming conventions, etc.).
 	2. The method of claim 1, wherein the change to the source code is logged from a source code repository (Shi, see at least [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central repository, such as a central configuration management database repository for cloud services, and sends service relationships 516 to server 502. Service relationships 516 identify relationships between the different cloud services of cloud computing services 504. Server 502 uses the software change and service relationships information provided by change information manager 510 to generate software change impact evaluation model 518. Software change impact evaluation model 518 may be, for example, impact evaluation model 230 in FIG. 2).  
   	3. The method of claim 1,wherein generating the determined performance impact of the change to the source code is further based, at least in part, on at least one selected from a group consisting of: information associated with a software running environment, information associated with a code repository, information associated with a code tracing software; and information associated with a distributed system configuration (Shi, see at least [0068] In addition, change information manager 510 retrieves service relationships 516 from configuration management database 508, which may be a central repository, such as a central configuration management database repository for cloud services, and sends service relationships 516 to server 502. Service relationships 516 identify relationships between the different cloud services of cloud computing services 504. Server 502 uses the software change and service relationships information provided by change information manager 510 to generate software change impact evaluation model 518. Software change impact evaluation model 518 may be, for example, impact evaluation model 230 in FIG. 2; [0066], software change impact analysis system …by a plurality of different cloud computing platforms).   
 	Per claim 4:
Shi teaches generating by the processing device, correlations between the change to the source code and one or more metrics (Shi, see at least [0076]; [0098]; [0087] the value for predicted severity 1108 is based on recorded historic data and service topology. The value for real severity 1110 is received as feedback from a system administrator and is input into the real severity column for impact evaluation model training and optimization via machine learning; [0080] It should be noted that 10 is a maximum numerical value for point 726. A smaller point value represents ... a higher impact level... 10 is a maximum numerical value for weight 728; [0081]).  Shi does not explicitly teach wherein the one or more metrics comprise at least one metric selected from a group consisting of: a first metric associated with the management, the operation, or the utilization of the computing technology or the resources associated with building, processing, compiling, or executing the source code; and a second metric associated with the computing technology or the resources associated with building, processing, compiling, or executing the source code.  Sobel teaches wherein the one or more metrics comprise at least one metric selected from a group consisting of: a first metric associated with the management, the operation, or the utilization of the computing technology or the resources associated with building, processing, compiling, or executing the source code; and a second metric associated with the computing technology or the resources associated with building, processing, compiling, or executing the source code  (Sobel, see at least fig.4 and associated texts,  the results in performance-impact table 446 may demonstrate whether there has been a percentage increase in CPU usage, memory usage, page faults, and/or network usage subsequent to the software change; the software change may also be stored with the health-impact score for the software change in the database).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Sobel’s impact determination module with performance metrics with Mo’s predetermined maximum runtimes thresholds,  Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include the impact determination module with performance metrics for approval or disapproval of the code change, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Sobel’s functionality with that of Shi, Mo and Kozloski results in a system that provide an impact determination threshold. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to allow or prevent the code change based on the performance metrics  for the change so that code change that does not provide satisfactory performance metrics would be prevented for use  (Sobel, see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold; fig.4 and associated texts,  the results in performance-impact table 446 may demonstrate whether there has been a percentage increase in CPU usage, memory usage, page faults, and/or network usage subsequent to the software change; the software change may also be stored with the health-impact score for the software change in the database).
Per claims 8-11 and 15-17, they are system and medium versions of claim 1-4, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 1-4 above. 
Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kozloski, Sobel, Mo and Bird (US 20190026108).
Per claim 5:
Shi, Kozloski, Mo and Sobel do not explicitly teach wherein the correlations are integrated into a continuous development pipeline comprising a continuous development scheme, a continuous integration scheme, or both.  Bird teaches wherein the correlations are integrated into a continuous development pipeline comprising a continuous development scheme, a continuous integration scheme, or both (Bird, see at least [0010], Cl/CD ( Continuous Integration /Continuous Deployment) environments, where there are frequent code pushes to production, without extensive pre-production QA (Quality Assurance) stages. In addition, there is typically little visibility into a possibility that some code change is unbeknownst an important runtime dependency to a critical code flow, where it may cause regressions or other validation that requires greater testing). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Bird’s continuous development integration with Sobel’s impact determination module, Mo’s predetermined maximum runtimes thresholds,  Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include a continuous development pipeline integration, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Bird’s functionality with that of Shi, Mo, Sobel and Kozloski results in a system that provide continuous integration associated with the code change. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to apply the code change in a continuous integration system for code development and performance analysis during continuous code lifecycle (Bird, see at least [0010], Cl/CD (Continuous Integration /Continuous Deployment) environments, where there are frequent code pushes to production, without extensive pre-production QA (Quality Assurance) stages. In addition, there is typically little visibility into a possibility that some code change is unbeknownst an important runtime dependency to a critical code flow, where it may cause regressions or other validation that requires greater testing).
Per claims 12 and 18, they are system and medium versions of claim 5, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 5 above. 

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kozloski, Sobel, Mo and Tornhill (US 20200249941). 

Per claim 6:
Shi, Kozloski, Mo and Sobel do not explicitly teach adjusting by the processing device, a sliding window over which time the source code changes and the one or more metrics are recorded.   Tornhill teaches adjusting by the processing device, a sliding window over which time the source code changes and the one or more metrics are recorded.  (Tornhill, see at least [0055], The time window may be a sliding window).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Tornhill’s sliding window with Sobel’s impact determination module, Mo’s predetermined maximum runtimes thresholds, Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to include a sliding window, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining Tornhill’s functionality with that of Shi, Sobel, Mo, and Kozloski results in a system that provide a sliding time window. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to best suit the code impact analysis to be performed with the analysis system having a set number of logs to be processed in a reliable and sequential manner.
Per claims 13 and 19, they are system and medium versions of claim 6, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 6 above. 

  Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi in view of Kozloski, Sobel, Mo and White et al. (US 20180239689, hereafter White). 
 	Per claim 7:
Mo further discloses generating by the processing device, the predefined set of expected maximum runtimes (Mo, see at least fig. 3 and associated texts, the scheduler keeps track of one or more predetermined maximum execution time limits (e.g., time thresholds or time units) … the scheduler may reclassify that task as a long-running task; Fig. 6 and associated texts, the time interval is set to equal the time unit (e.g., the predetermined maximum execution time).
Shi, Kozloski, Mo, and Sobel do not explicitly teach classifying the change to the source code and the one or more metrics.  White teaches that the machine learning model is to classify incoming source code changes and the corresponding metrics (White, see at least [0031] after the untrusted code module 140 has been run a predetermined number of times (e.g., an execution count of 100) with acceptable performance values (e.g., average runtime <0.01 seconds, maximum runtime <0.05 seconds, zero crashes, average number of output lines <20, and maximum number of output lines <100, etc.), then the system promotes the untrusted code module 140 to be a trusted code module 230. The trusted code module 230 is added to the plurality of trusted code modules 130 and subsequently run on the production engine 130; [0015] The operational data may be grouped into a single file or may be processed as a group (e.g., a zipped file of multiple types of operational data; [0017] In another example, code modules that look for similar issues in the operational data (e.g., security flaws) may be grouped and tagged with indicators of the corresponding issue. Additionally, code modules that operate on data sets from similar devices (e.g., routers, network switches, etc.) may be grouped and tagged with indicators of the corresponding device). It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined White’s maximum expected runtimes and classification of the  code modules and metrics data with Sobel’s impact determination module, Mo’s predetermined maximum runtimes thresholds,  Kozloski’s author identifier and Shi’s code change impact analysis with machine learning by modifying Shi’s system to classify the code change and associated metrics data with maximum expected runtimes, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to application development and performance analysis.  Combining White’s functionality with that of Shi, Sobel, Mo and Kozloski results in a system that classify the code change and associated metrics data with maximum expected runtimes. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to group the code modules and associated operational data after predetermined maximum runtimes for efficient code performance analysis (White, see at least [0031] after the untrusted code module 140 has been run a predetermined number of times (e.g., an execution count of 100) with acceptable performance values (e.g., average runtime <0.01 seconds, maximum runtime <0.05 seconds, zero crashes, average number of output lines <20, and maximum number of output lines <100, etc.), then the system promotes the untrusted code module 140 to be a trusted code module 230. The trusted code module 230 is added to the plurality of trusted code modules 130 and subsequently run on the production engine 130; [0015] The operational data may be grouped into a single file or may be processed as a group (e.g., a zipped file of multiple types of operational data; [0017] In another example, code modules that look for similar issues in the operational data (e.g., security flaws) may be grouped and tagged with indicators of the corresponding issue. Additionally, code modules that operate on data sets from similar devices (e.g., routers, network switches, etc.) may be grouped and tagged with indicators of the corresponding device).

Per claims 14 and 20, they are system and medium versions of claim 7, respectively, and are rejected for the same reasons set forth in connection with the rejection of claim 7 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed 1/25/2022 have been fully considered but they are not persuasive. 
In response to the statement for the written description requirement, the provided paragraphs  merely repeat the claims without sufficient details explaining how the functions are performed or trained, such as quarantining execution of the change to the source code, identifying, by the processing device, using the database, additional source code associated with the ID of the author of the change to the source code; and flagging, by the processing device, the additional source code for review and  to automatically prevent the author from executing the additional source code prior to the review.  There is no description that the additional code is identified using a database.  The specification needs to provide sufficient details of how the steps of quarantining, identifying the additional code of the author, flagging it to prevent the author from executing the additional code are achieved.  Merely stating what the functions do is not a sufficient disclosure of the inventive concept.   
	The applicant further states that: Sobel explains that the impact-determination module 110 prevents the software change from occurring on the computing system. In contrast, amended claim 1 requires for "a change to source code" to occur, and then for the processing device to "prevent execution of the change to the source code." That is, it is not possible for the impact- determination module 110 in Sobel to prevent the execution of changed software because Sobel never even allows the software to be changed in the first place. Simply put, Sobel prevents the change to the software, but it does not prevent the execution of software that has already been changed. Even assuming, arguendo, preventing a change to software is the same as preventing an execution of the software (it is not), Sobel never even explains how the impact-determination module 110 prevents the software change from ever occurring. 
 	In response, clearly, software change is a change made to the software, that is a change is made to the software.  Sobel states that the software change means “any change made to” software (see at least, paragraph 7, 17; The phrase "software," as used herein, generally refers to any system software (such as an operating system) or application software (such as a word-processing program). In addition, the phrase "software change," as used herein, generally refers to any change made to such software (including both application software and system software). Examples of application-software changes include, without limitation, an application upgrade, an application patch, a settings change for an application, or any other change to application software).  If the performance of the change is not met, the change made to code is disallowed or prevented from execution on a system (see at least fig. 2 and associated text, impact-determination module 110 may determine whether a health -impact score for the software change received from server 210 in FIG. 2 exceeds a predetermined threshold, such as 50%. If the health-impact score is less then this predetermined threshold, then impact-determination module 110 may prevent the software change from occurring on the computing system. However, if the health-impact score for the software change exceeds this predetermined threshold, then impact-determination module 110 may allow the software change to occur on the computing system).  Furthermore, the instant specification does not provide the specific method of preventing the execution of the change. 
					Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/INSUN KANG/Primary Examiner, Art Unit 2193